Barney, J.
These matters came before this Court as companion cases to State of Vermont v. Giant of St. Albans, Inc., 128 Vt. 589, 268 A.2d 739. The instant prosecutions have not proceeded to judgment, but came here by way of certification. Counsel argued them along with and at the same time as the Giant case. The issues were raised by the device of motions to dismiss, denied below. Three questions were presented, which may be summarized as follows:
Do the provisions of the so-called Sunday Closing Law, 13 V.S.A. § 3301, violate the constitutional standards of the First and Fifth Amendments and the Equal Protection Clause of the Fourteenth Amendment
(1) by being religious in character, thereby constituting a law respecting an establishment of religion;
(2) by violating the Due Process Clause because the statutory language, “except works of necessity and charity”, is so vague men of common understanding must guess at its meaning;
(3) by being discriminatory in creating preferred classifications and impermissibly allowing the marketing of certain goods to the detriment of others?
Each of the issues raised in these certified questions was disposed of in the previously-noted Giant case, and the opinion in that proceeding governs the entry here. It requires a negative response to each of the certified questions.

The three questions certified are each answered in the negative and the cause is remanded.